Citation Nr: 1545212	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-34 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to type II diabetes mellitus.
 
 2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for cerebrovascular accident (CVA).

5.  Entitlement to service connection for erectile dysfunction as secondary to the service-connected disability of diabetes mellitus, type II.

6.  Entitlement to service connection for coronary artery disease as a result of exposure to herbicides.

7.  Entitlement to service connection for voiding dysfunction.

8.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from December 2010 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The claims for service connection for peripheral neuropathy of the left lower extremities were remanded in January 2014 for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).  

The claim of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to peripheral neuropathy of the lower extremities in service or for many years thereafter; the currently demonstrated peripheral neuropathy is not shown to be due to an event or incident of the Veteran's period of active service, including his presumed exposure to herbicide while serving in the Republic of Vietnam, and is not shown to have been caused or aggravated by a service-connected disability. 
 
2.  The most probative evidence indicates the Veteran's hypertension, CVA and erectile dysfunction were not shown in service or for many years thereafter; the disorders are not shown to be due to an event or incident of the Veteran's period of active service, including his presumed exposure to herbicide while serving in the Republic of Vietnam, and are not related to service or a service-connected disability.

3.  The Veteran is not shown to be competently diagnosed with coronary artery disease or with a disorder manifested by voiding dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for service connection for CVA with residual left sided weakness are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

6.  The criteria for service connection for coronary artery disease are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

7.  The criteria for service connection for voiding dysfunction are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Here, VCAA notice was provided by correspondence in June 2010 and January 2012.  The case was last readjudicated in June 2015. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination and opinion reports. 

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Applicable Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease, hypertension, or an organic disease of the nervous system such as peripheral neuropathy, or cerebrovascular disease, becomes manifest to a degree of 10 percent within one year from date of termination of   such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

A Veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  As the Veteran served in Vietnam, exposure to herbicides in conceded.

Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate  cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea);  Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma,  chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

Recently, 38 C.F.R. § 3.309(e) has been amended to include hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  However, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e), Note 2 (2015). 

Effective September 6, 2013, the provisions of 38 C.F.R. § 3.309 were revised to replace the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy and by removing the note stating that the term "acute and subacute peripheral neuropathy" meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 78 Fed. Reg. 54,763 (Sept. 6, 2013).  It was further noted that the amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it was noted that it does not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after a Veteran's last in-service exposure in order to qualify for the presumption of service connection.  A September 29, 2010, National Academy of Sciences report, Veterans and Agent Orange: Update 2010, was noted to have found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which was defined as having its onset more than one year after exposure.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Further, VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for certain diseases including skin cancers.  See 75 Fed. Reg. 81332 (Dec. 27, 2010).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform to Allen; however, under the facts of this case, the regulatory change does not impact the outcome of the appeal.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

Peripheral neuropathy of the lower extremities

The Veteran asserts that he developed peripheral neuropathy of the lower extremities as due to the service-connected diabetes mellitus 

In this case, the medical evidence shows that the Veteran has been diagnosed with peripheral neuropathy of the lower extremities.  Thus, as the Veteran has a current disability, the remaining question before the Board in connection with the claims for service connection is whether such disabilities are related to service.  

The Veteran's service treatment records do not contain any complaint, finding, or diagnosis of peripheral neuropathy of any of his extremities.  At the time of his separation examination in August 1967 his lower extremities were clinically evaluated as normal.  

Many years after service, treatment records in after 2009 show a diagnosis and treatment for peripheral neuropathy of the lower extremities.  A March 2010 VA treatment note recorded a finding of peripheral neuropathy of the bilateral lower extremities with a probable etiology of diabetes mellitus.  A November 2010 nerve conduction test (NCT) revealed severe peripheral neuropathy of bilateral lower extremities.  

Accordingly, the competent, credible, and probative evidence of record fails to support a finding of peripheral neuropathy in service or for decades thereafter.  Thus, service connection on a presumptive basis as a chronic condition and as related to Agent Orange exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Finally, the Veteran's peripheral neuropathy of bilateral lower extremities is not shown to be caused or aggravated by his service-connected diabetes mellitus.  

On VA examination in November 2010 the Veteran reported onset of peripheral neuropathy in 2005.  The examiner opined that the Veteran's peripheral neuropathy of the lower extremities was less likely as not (less than 50/50 probability) secondary to his diabetes mellitus because he became symptomatic for both disabilities in 2005.  Particularly, in light of the fact that the Veteran had other strong risk factors for peripheral neuropathy which included long history of heavy alcohol use.  In April 2012, another examiner offered the same opinion, that it was less likely as not that the Veteran's peripheral neuropathy was secondary to his type II diabetes mellitus.  The examiner found that the Veteran's peripheral neuropathy was secondary to alcohol (ETOH).  

Thereafter, in July 2012, an examiner opined that it was less likely as not that the Veteran's peripheral neuropathy was proximately due to or the result of diabetes mellitus, type II.  The examiner noted that VA Medical Center Podiatry Consults dated March 2010 and November 2010 recorded a finding of "probable" diabetic lower extremity neuropathy.  This was a presumed probability according to risk stratification known to that examiner, without benefit of review of records and documented historical line.  In this regard, the examiner noted that the Veteran had several risk factors and likely etiologies, including alcohol and tobacco abuse, which predated the onset of diabetes mellitus.  The examiner opined that the Veteran had severe neuropathy related to ETOH abuse with long term tobacco abuse.  These longstanding risk factors preceded and superseded the diagnosis of diabetes mellitus.  

In an addendum report in June 2015, the VA examiner who conducted the July 2012 VA examination report prepared an addendum opinion addressing whether the Veteran's peripheral neuropathy of the lower extremities were aggravated by the service-connected diabetes mellitus.  The examiner opined that the claimed peripheral neuropathy of the lower extremities, which clearly and unmistakably existed prior to the diabetes mellitus, was not aggravated by it.  The examiner noted that peripheral neuropathy was clinically and pathologically of a long-standing nature which pre-existed the diabetes mellitus.  Additionally, the Veteran had several peripheral neuropathy risk factors that also pre-dated the onset of diabetes mellitus, type II, to include alcohol and tobacco abuse.  The Examiner further explained that she was unable to find any evidence of aggravation beyond the natural progress of the disease; rather, the evidence was consistent with a long term condition that had progressed in severity to its current state. 

The Board assigns greatest weight to the medical opinions of the VA examiner because the examiner reviewed the claims file, considered the Veteran's complete history, and provided adequate rationale that is consistent with other evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran may believe that his current peripheral neuropathy of the lower extremities is secondary to the service-connected diabetes mellitus, as a lay person, he has not been shown to have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of neurological disorders requires medical testing and expertise to determine.  Thus, his lay opinion regarding the etiology of his peripheral neuropathy is not competent medical evidence.  

In summary, there is no competent evidence of peripheral neuropathy of the lower extremities in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Moreover, the most probative and persuasive evidence is against a finding that his current peripheral neuropathy of the lower extremities is related to service or caused or aggravated by a service-connected disability.  Accordingly, service connection for peripheral neuropathy of the lower extremities is denied. 

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension and CVA

For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).

As an initial matter, the evidence shows that during the pendency of this appeal, the Veteran has been diagnosed with and treated for hypertension.  He also suffers from residuals of a CVA with left sided weakness.  Accordingly, the first element of service connection, current disabilities, is met.  Thus, the question becomes whether the Veteran's hypertension and CVA with residual left sided weakness are related to service or the service-connected diabetes mellitus.  

The Board will first address presumptive service connection due to Agent Orange exposure.  The Board notes that hypertension and CVA are not among the disorders entitled to presumptive service connection.  While ischemic heart disease is included among the list of presumptive disabilities, that term explicitly excludes hypertension.  39 C.F.R. § 3.309(e), Note 3 (2015).  Therefore, despite the fact that the Veteran served in Vietnam during the Vietnam era, presumptive service connection for hypertension and CVA with residual left sided weakness based on herbicide exposure is not warranted.

Notwithstanding the foregoing, even when presumptive service connection is not appropriate, a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's service treatment records do not contain any complaints, treatment, findings or diagnosis consistent with cerebrovascular disease, to include a cerebrovascular accident or stroke, or hypertension, and on separation from service in August 1967 his blood pressure reading was within normal limits at 138/78.

Many years after service, treatment records after 2009 contain a history of hypertension since 2001 or 2000, as well as CVA sometime in the 1990's.  The records reflect ongoing treatment with medication for hypertension and residuals of CVA manifested by residual left sided weakness.  

Thus, the competent, credible, and probative evidence of record fails to support a finding of hypertension or cerebrovascular disease in service or for decades thereafter, and service connection on a presumptive basis as a chronic condition is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Accordingly, the question in this case becomes whether the current hypertension and CVA are etiologically related to service or service-connected disorder.  On this question, the preponderance of the competent and probative evidence is against the claims.

On VA examination in April 2009 the examiner opined that hypertension and CVA were not a complication of diabetes mellitus and were not aggravated by it, because both disorders preceded onset of diabetes mellitus.  In April 2012, the VA examiner determined that his CVA was due to hypertension, as opposed to diabetes mellitus.  The examiner also noted a history of risk factors for CVA, to include tobacco abuse, hyperlipidemia, and aging.  CVA Preceded diabetes mellitus by several years.  Accordingly, the examiner opined that the Veteran's diabetes mellitus less likely as not (at least a 50 percent probability) caused or permanently aggravated hypertension or stroke.  As such, the opinion weighs against a finding that the Veteran's hypertension and residuals of CVA manifested by residual left sided weakness are caused or aggravated by his diabetes mellitus.  

The Board finds the VA examiner's opinion to be highly probative.  The VA examiner's opinion was based on examination of the Veteran and a thorough review of the claims file, and the opinion is consistent with other evidence of record.  Moreover, the opinion provided an adequate rationale for the opinions provided.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking the current hypertension and residuals of CVA to service, to include exposure to Agent Orange, or the service-connected diabetes mellitus.  

To the extent the Veteran believes that his current hypertension and residuals of CVA manifested by left sided weakness, are related to service or the service-connected diabetes mellitus, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Jandreau, 492 F.3d 1372, 1376-77.  In this regard, the diagnosis and etiology of hypertension and residuals of CVA manifested by residual left sided weakness require medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hypertension or CVA is not competent medical evidence.  

For the reasons set forth above, the Board finds that the preponderance of the probative and persuasive evidence is against a finding that the Veteran's current hypertension and CVA with residual left sided weakness are related to service, to include herbicides exposure, or is secondary to the service-connected diabetes mellitus.  Moreover, hypertension and cerebrovascular disease were not shown in service or within one year following discharge from service.  Thus, the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340.

Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a) (West 2014).  However, no competent opinion supporting the claims on any theory of entitlement has been provided.  Thus, for all the foregoing reasons, the claims for service connection for hypertension and CVA are denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Erectile dysfunction

The Veteran has been diagnosed with erectile dysfunction. 

Service treatment records do not contain complaints, diagnoses or treatment for erectile dysfunction during active duty.  There is no evidence of erectile dysfunction manifesting during service or within a year of separation.  The first medical records indicating erectile dysfunction do not appear in the record before 2009.  

Additionally, erectile dysfunction is not among the disorders entitled to presumptive service connection based on herbicide exposure, and there is no competent medical evidence that the Veteran's erectile dysfunction to any aspect of the Veteran's service, to include exposure to herbicides.  As such, there are no grounds for service connection on a direct or presumptive basis.

On VA examination in April 2009 the Veteran reported loss of erections about 10 years earlier.  The examiner noted that the condition was not a complication of diabetes mellitus because it preceded onset of diabetes mellitus.  Moreover, the Veteran had other risk factors for erectile dysfunction, to include alcohol abuse, tobacco use, aging, and hyperlipidemia, to which the examiner attributed the Veteran's  erectile dysfunction.  In April 2012, the VA examiner opined that the Veteran's diabetes mellitus less likely as not (at least a 50 percent probability) caused or permanently aggravated erectile dysfunction.  There is no competent medical opinion of record linking the current erectile dysfunction to service, to include exposure to Agent Orange, or the service-connected diabetes mellitus.  

The Veteran may believe that he has erectile dysfunction due to service or the service-connected diabetes mellitus; however, he has not been shown to have the experience, training, or education necessary to make an etiology as to such.  He is competent to relate his symptoms, but not the etiology.  Kahana, 24 Vet.App. 428, 435.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Voiding dysfunction and coronary artery disease

The Veteran seeks service connection for voiding dysfunction and coronary artery disease as due to exposure to herbicides.  

The service and post-service treatment records contain no complaints, history or findings pertaining to heart disease or to a disability manifested by voiding dysfunction.  On VA examination in April 2012, the Veteran denied a history of heart disease.

Service connection specifically for coronary artery disease (CAD) may be granted as presumptive to Agent Orange exposure, but in this case there is no competent diagnosis of CAD.   There is in fact no medical evidence of record showing a diagnosis of disability manifested by voiding dysfunction or any heart disorder during the appeal period. McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes). 

The Veteran has complained of voiding symptoms and of symptoms he attributes to a heart condition.  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In that regard, the Veteran is competent to report symptoms but he is not competent to render a medical diagnosis. Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994)

In summary, the Veteran has not been diagnosed with coronary artery disease or a disability manifested by voiding dysfunction for which service connection can be considered.  Accordingly, the preponderance of the evidence is against the claims and the claims for service connection for voiding dysfunction and coronary artery disease must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz, 274 F.3d 1361, 1364; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56.


ORDER

Service connection for peripheral neuropathy of the right lower extremity is denied.
 
Service connection for peripheral neuropathy of the left lower is denied.

Service connection for hypertension is denied.

Service connection for cerebral vascular accident is denied.

Service connection for erectile dysfunction is denied.

Service connection for coronary artery disease is denied.

Service connection for voiding dysfunction is denied.


REMAND

The Veteran contends that his depression is secondary to his service-connected disabilities.  Service connection is currently in effect for bilateral diabetic retinopathy with chronic diabetic macular edema and diabetic nephropathy associated with type II diabetes mellitus.  

An April 2013 private psychiatric evaluation report noted that the Veteran attributed his chronic depression to his struggles managing his diabetes mellitus, which had caused changes in lifestyle since becoming physically incapacitated.  In this regard, the Veteran complained of inability to engage in recreational activities such as reading or watching television due to blindness.  He also required assistance in the performance of activities of daily living due to his service-connected disorders.  The psychiatrist diagnosed major depressive disorder, recurrent severe, with psychotic features associated with severe problems with primary support group, problems relating to the social environment, unemployment and financial difficulties.  

The evidence of record suggests a nexus between the Veteran's service-connected disabilities and depression.  As the Veteran has not yet been afforded a VA examination, the Board finds that the claim must be remanded to afford the Veteran a VA psychiatric examination.  See McLendon v. Nicholson, 20 Vet. App. (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for depression, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records.  All development efforts should be associated with the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.
 
2.  Obtain all relevant VA treatment records that are not already in the claims file.

3.  Schedule the Veteran for a VA psychiatric examination to determine whether the Veteran's depressive disorder was caused or aggravated by his service-connected disabilities.  The claims folder should be made available to the examiner for review before the examination.  All indicated tests should be done, including psychological testing, and all findings must be reported in detail.  Following review of the claims file, the examiner should provide an addendum opinion addressing the following:

 a. Is it at least as likely as not (50 percent probability      or greater) that the Veteran's diagnosed depressive disorder was caused by his service connected disabilities?        The examiner should explain why or why not. 

 b. If not caused by service-connected disabilities, is it as likely as not that the Veteran's depressive disorder is permanently worsened in severity beyond the natural progress of the condition (as opposed to a temporary exacerbation of symptoms) by the service-connected disabilities?  Please explain why or why not.

 c. If a permanent worsening of the Veteran's depressive disorder beyond natural progression is found (aggravation), the examiner should, to the extent possible, attempt to quantify the amount of worsening of the depressive disorder beyond the baseline level of that disability that is due to the service-connected disabilities. 

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN H. NILON 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


